Citation Nr: 0927457	
Decision Date: 07/23/09    Archive Date: 07/30/09

DOCKET NO.  06-16 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for vitiligo; and if 
so, whether the claim may be granted

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss; and if so, whether the claim may be granted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hypertension; and 
if so, whether the claim may be granted.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder and 
arm disability; and if so, whether the claim may be granted.

5.  Entitlement to service connection for a skin disability 
other than vitiligo.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for coronary artery 
disease.

8.  Entitlement to service connection for cerebrovascular 
disease.

9.  Entitlement to service connection for bilateral eye 
disability.

10.  Entitlement to service connection for peripheral 
neuropathy.

11.  Entitlement to service connection for peripheral 
vascular disease.

12.  Entitlement to service connection for arthritis due to 
cold injury.

13.  Entitlement to service connection for right shoulder and 
arm disability, to include as secondary to pinched nerve in 
shoulder.

14.  Entitlement to service connection for bilateral leg 
disability, to include as secondary to pinched nerve in 
shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from December 1942 to 
March 1946 and from March 1946 to August 1964.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a November 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

The Veteran's initial claim, received in June 2005, including 
the issues of service connection for residuals of cold injury 
including bilateral peripheral vascular disease to upper and 
lower extremities, bilateral peripheral neuropathy of the 
upper and lower extremities, hypertension, skin condition to 
all extremities, cardiovascular disease/coronary artery 
disease, and arthritis of all extremities.  The Veteran was 
also claiming service connection for hearing loss, tinnitus, 
and bilateral eye condition. 

In November 2005, the RO denied service connection for a skin 
disability, bilateral tinnitus, coronary artery disease, 
cerebrovascular disease, bilateral eye condition, peripheral 
neuropathy, peripheral vascular disease, bilateral shoulder 
arthritis due to cold injury, bilateral arm arthritis due to 
cold injury, bilateral leg arthritis due to cold injury, and 
arthritis of the feet and hands due to cold injury.  The RO 
also denied entitlement to special monthly compensation (SMC) 
based on the need for aid and attendance and denied reopening 
the Veteran's previously-denied claims of service connection 
for bilateral hearing loss and hypertension.

In December 2005, the RO received the Veteran's Notice of 
Disagreement (NOD) which noted that his skin condition was 
due to chemical exposure and fumes because he was a Petroleum 
Specialist; that his bilateral hearing loss and tinnitus were 
due to his flying in 1950 from Travis AFB to Korea and Japan 
on a propeller-driving aircraft; that while in service, his 
eyesight deteriorated to the point that the Army issued him 
glasses; that his bilateral shoulder, arm, and leg conditions 
were due to an injury to a nerve in his shoulder while 
working at the printing plant moving books out of a storage 
area and not due to a cold injury; and that his hypertension 
and coronary disease were due to the stress of working while 
in service with non-english-speaking Japanese civilians.

With respect to a skin condition, the Veteran has been 
diagnosed with seborrheic dermatitis, actinic keratosis, 
tinea cruris, and vitiligo.  The Board notes that service 
connection for vitiligo was denied in a December 1964 rating 
decision that was not appealed.  As the Veteran has not 
identified the specific skin disability for which he seeks to 
be service connected, the Board construes his claim to 
include a request to reopen a claim for service connection 
for vitiligo.   

With respect to a bilateral shoulder and arm conditions, the 
Board notes that service connection for pinched nerve of the 
neck, left shoulder and arm was denied in a December 1964 
rating decision that was not appealed.  As the Veteran has 
specifically stated that his bilateral shoulder, arm and leg 
conditions were due to injuring a nerve in his shoulder while 
working at the printing plant moving books out of a storage 
area and not due to a cold injury, the Board construes his 
claim to include a request to reopen a claim for service 
connection for pinched nerve, left shoulder and arm.   

In addition, the Board has combined all the disabilities 
claimed by the Veteran as arthritis due to cold injuries 
together as one issue.

In May 2008, the Veteran submitted claims of entitlement to 
service connection for bilateral foot pain, bilateral leg 
pain, right ankle pain, sleep disorder, hypertension, cold 
weather injury to right big toe, hearing loss, back pain, 
shoulder pain, neck pain, sinus headaches, gout, seborrheic 
dermatitis, presbycusis, asteroid hyalites, hypertension, 
hypothyroidism, allergic rhinitis, eyes, dermatochalasis, and 
calluses.  Some of these issues are currently on appeal; for 
the remaining issues, these are referred to the RO for 
appropriate action.  In addition, the Veteran stated that 
since his last rating decision, his service-connected 
conditions had gotten worse, thus a claim for an increased 
evaluation for the Veteran's service-connected disabilities, 
cervical spine arthritis and anxiety reaction have been 
raised.  Thus, these issues are also being referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of whether new and material evidence has been 
submitted to reopen claims for service connection for 
vitiligo, bilateral hearing loss, left shoulder and arm 
disability, and entitlement to service connection for 
hypertension, a skin disability other than vitiligo, 
tinnitus, coronary artery disease, cerebrovascular disease, 
bilateral eye disability, peripheral neuropathy, peripheral 
vascular disease, arthritis due to cold injury, and bilateral 
leg disability as secondary to pinched nerve in shoulder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for hypertension was 
denied by a February 1996 rating decision that was not 
appealed.

2.  Evidence submitted subsequent to the February 1996 rating 
decision raises a reasonable possibility of substantiating 
the claim of service connection for hypertension.


CONCLUSIONS OF LAW

1.  The February 1996 rating decision which denied a claim 
for service connection for hypertension is final. 38 U.S.C. § 
7105(c) (1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for hypertension 
is reopened.  38 U.S.C.A. §§ 5108 (2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Initially, the Board observes that in light of the favorable 
outcome of this appeal with respect to the issue of whether 
new and material evidence has been submitted to reopen the 
claim, any perceived lack of notice or development under the 
VCAA should not be considered prejudicial.  To that end, the 
Board notes that it is expected that when the claim is 
returned to the Appeals Management Center (AMC)/RO for 
further development and reviewed on the basis of the 
additional evidence, the AMC/RO will properly conduct all 
necessary VCAA notice and development in accordance with its 
review of the underlying claim.



New and Material Evidence

In a decision dated in February 1995, the RO denied the 
Veteran's claim for service connection for hypertension.  The 
Veteran did not appeal this decision.  A finally adjudicated 
claim is an application which has been allowed or disallowed 
by the agency of original jurisdiction, the action having 
become final by the expiration of one year after the date of 
notice of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  
Thus, the February 1995 decision is final.  

The Veteran's application to reopen his claim of service 
connection for hypertension was received in June 2005.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).

The Board notes that by a November 2005 rating decision, the 
RO declined to reopen the Veteran's claim of entitlement to 
service connection for hypertension.  On appeal, however, the 
Board must make its own determination as to whether any newly 
submitted evidence warrants a reopening of the claim.  This 
is important because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on the merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

The February 1995 rating decision denied service connection 
for hypertension on the basis that the Veteran's service 
medical records show that he was seen on one occasion in 
October 1960 for transient hypertension with blood pressure 
of 154/100, that no further problems with hypertension were 
shown, and that his blood pressure at separation in 1964 was 
138/80.  The RO noted that outpatient treatment records from 
Reynolds Army Hospital showed treatment for hypertension.  

VA regulations provide that the term hypertension means that 
the diastolic blood pressure is predominantly 90mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160mm. or greater 
with a diastolic blood pressure of less than 90mm.  See 38 
C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

Based on the grounds stated for the denial of service 
connection for hypertension in the February 1995 rating 
decision, new and material evidence would consist of evidence 
of hypertension as defined above in service or within one 
year of discharge from service or medical evidence linking 
current hypertension to active service.  In this regard, 
additional evidence received since the February 1995 rating 
decision includes various treatment records from Reynolds 
Army Community Hospital and written statements from the 
Veteran and his representative.  Specifically, in his 
December 2005 Notice of Disagreement, the Veteran stated that 
he was assigned to his duties as a Petroleum Specialist while 
in Japan, that he had 52 Japanese civilians working for him, 
that he was the only American, that there was a severe 
language barrier, that the stress caused him to have high 
blood pressure, that the doctors at that time prescribed high 
blood pressure medication, and that he has been on blood 
pressure medication ever since.

In regard to the evidence submitted since the February 1995 
rating decision, the Board finds that the medical records 
from Reynolds Army Community Hospital do not raise a 
reasonable possibility of substantiating the claim.  Although 
the medical records do show treatment for hypertension, they 
do not show hypertension in service or within one year of 
discharge from service.  The medical evidence also does not 
link the Veteran's current hypertension to his period of 
active service.  However, the Board finds that the Veteran's 
statement that he was prescribed blood pressure medication in 
service and that he has been on blood pressure medication 
ever since service is sufficient evidence to reopen the 
claim.  The Board presumes that this evidence is credible.  
See Justus v. Principi, 3 Vet. App. 510 (1992) (when 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed). 

Accordingly, the Board finds that the evidence received 
subsequent to February 1995 rating decision with respect to 
the claim for service connection for hypertension is new and 
material and serves to reopen the claim.


ORDER

New and material evidence having been submitted, the 
Veteran's claim for service connection for hypertension is 
reopened; to this extent only the appeal is granted.


REMAND

In May 2008, the Veteran requested that VA obtain his current 
medical records from VA outpatient clinic on Ft. Sill.

In addition, as the Board has found that the issues on appeal 
also include the issues of whether new and material evidence 
has been submitted to reopen a claim for service connection 
for vitiligo and left shoulder and arm disability, in order 
to afford the Veteran every consideration with respect to the 
present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims held that the 
VCAA required VA to notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  The VCAA 
requires, in the context of a claim to reopen, the Secretary 
to look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial. Id.  

Therefore, it is apparent that the Board must remand this 
case to ensure that the Veteran is properly notified of the 
VCAA and to determine whether all evidence needed to consider 
the Veteran's request to reopen his claims has been obtained.  

With respect to the issue of entitlement to service 
connection for hypertension, the Veteran's service medical 
records show that in September 1961 the Veteran was diagnosed 
with transient high blood pressure and had reading of 
154/100.  The current medical records from Reynolds Army 
Community Hospital show that the Veteran has a diagnosis of 
chronic hypertension

With respect to the issue of entitlement to service 
connection for tinnitus, the Veteran stated in his December 
2005 Notice of Disagreement that since flying from California 
to Korea and Japan on a propeller driver aircraft in 1950, 
his hearing deteriorated and he began having ringing in his 
ears.  Lay persons can provide an account of observable 
symptoms, such as in this case the Veteran's observation that 
he has tinnitus and when he first noticed having problems 
with tinnitus.  See Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).  Medical records from Reynolds Army Community 
Hospital show Veteran presented with complaints of tinnitus 
in 1981 and was hospitalized for tinnitus in 1982. 

With respect to coronary artery disease, the Veteran's 
service medical records indicate that EKGs showed nonspecific 
ST-T waive abnormalities.  The current medical records from 
Reynolds Army Community Hospital show that EKG dated in June 
2004 showed normal sinus rhythm, incomplete right bundle 
branch block, left anterior fascicular block, and nonspecific 
T waive abnormality.   

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a Veteran's claim of entitlement to service 
connection, there are four factors for consideration.  These 
four factors are: (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
Veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Thus, with respect to the issues of entitlement to service 
connection for hypertension, tinnitus, and coronary artery 
disease, the Board finds that in order to afford the Veteran 
every consideration with respect to the present appeal and to 
ensure due process, a medical opinion in conjunction with the 
review of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran has 
hypertension, tinnitus, or coronary artery disease related to 
his military service.  38 C.F.R. § 3.159(c)(4). 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Any actions needed to comply with the 
VCAA, in the context of a claim to 
reopen, see Kent, supra, should be 
accomplished.

2.  Copies of all treatment records from 
the VA medical facility in Ft. Sill 
should be obtained and associated with 
the claims file.  
 
3.  The Veteran should be afforded the 
appropriate VA examinations to determine 
the etiology of any current hypertension, 
tinnitus, and coronary artery disease.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that the Veteran has a current 
diagnosis of hypertension or coronary 
artery disease; and if so, whether such 
disorder is related to the symptoms 
documented during the Veteran's active 
duty service  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not that the Veteran has a 
current diagnosis of tinnitus; and if so, 
whether it is related to the Veteran's 
active duty service  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


